In a negligence action to recover damages for personal injury, the plaintiff appeals from an order of the Supreme Court, Kings County, dated December 19, 1962, which denied his renewed application for a preference in trial pursuant to article III of the Special Rule of this court regulating the granting of preferences in the Supreme Court, Second Judicial Department. Order reversed, without costs; renewed application for a preference in trial pursuant to article III of said rule granted; and matter remitted to the Special Term for entry of an appropriate order under said article III. In view of the extent of the claimed special damages and of the fact that such claim is uneontroverted, it is our opinion that the jurisdictional monetary limitation of the Civil Court of the City of New York may preclude adequate recovery by the plaintiff in that court; hence, it was an improvident exercise of discretion to deny this article III preference application. Christ, Brennan, Hill and Rabin, JJ., concur; Beldoek, P. J., taking no part.